In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-08-062 CV

____________________


SHELL OIL COMPANY, ET AL., Appellants


V.


PAWEL A. BARAN, ET AL., Appellees




On Appeal from the 128th District Court 
Orange County, Texas

Trial Cause Nos. A-070085-C; AC; BC; CC; DC; EC 




MEMORANDUM OPINION
	El Paso Corporation, El Paso CGP Company and El Paso Merchant Energy-Petroleum
Company filed a motion to dismiss their appeal.  El Paso Corporation, El Paso CGP
Company and El Paso Merchant Energy-Petroleum Company are three of many appellants
in this accelerated appeal from a series of orders denying motions to transfer venue.  The
motion is voluntarily made by these appellants prior to any decision of this Court and should
be granted.  Tex. R. App. P. 42.1(a)(1).  Other parties also filed notices of appeal.  No party
filed an objection to the motion to dismiss filed by El Paso Corporation, El Paso CGP
Company and El Paso Merchant Energy-Petroleum Company.  The motion to dismiss is
granted and the appeal of El Paso Corporation, El Paso CGP Company and El Paso Merchant
Energy-Petroleum Company is dismissed.  The appeal shall continue as to all other parties
that timely filed notices of appeal.
	APPEAL DISMISSED.


								PER CURIAM


Opinion Delivered April 3, 2008
Before McKeithen, C.J., Kreger and Horton, JJ.